Citation Nr: 0728335	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  97-28 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel
INTRODUCTION

The veteran served on active duty from to June 1944 to 
February 1946.  

This case comes before the Board of Veterans' Appeals (the 
"Board") on appeal from a July 1996 rating decision from 
the Roanoke, Virginia Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim of 
service connection for bilateral hearing loss and tinnitus.

The record reflects that the veteran brought an appeal to the 
United States Court of Appeals for Veterans Claims (CAVC) 
from a September 2003 decision, wherein the Board denied the 
claim of service connection for bilateral hearing loss and 
tinnitus.  In that decision, the Board also granted the issue 
of an initial increased disability rating for post traumatic 
stress disorder (PTSD).

In November 2006, the CAVC vacated the September 2003 Board 
decision with respect to the two service connection issues 
and remanded the matter to the Board for another decision 
taking into consideration matters raised in its order.  The 
CAVC also noted that the veteran had abandoned his appeal in 
regards to the increased disability rating for PTSD.

The veteran testified at an RO hearing in October 1997.  He 
also testified before a Veterans Law Judge at a hearing in 
January 2000.  Transcripts of both hearings are of record.  
In July 2007, the veteran was informed by the Board that the 
Veterans Law Judge that conducted his hearing in January 2000 
was no longer employed at the Board.  The veteran was asked 
if he would like another hearing.  The veteran declined this 
offer, in a written statement received in August 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  Because a remand of the case is 
necessary for further development, the RO is provided the 
opportunity to afford the veteran proper notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The veteran contends he is entitled to service connection for 
current disabilities of bilateral hearing loss and tinnitus.  

In a July 2000 decision, the Board remanded the veteran's 
service connection claims for bilateral hearing loss and 
tinnitus for a VA audiological examination.  The examiner was 
specifically require to provide opinions as to: 1) the date 
of onset of any bilateral hearing loss disability and 
tinnitus; and 2) whether any current bilateral hearing loss 
disability and tinnitus are etiologically related to the 
veteran's active service and/or his experience therein.

The veteran was examined by a VA audiologist in November 
2000.  This examiner diagnosed the veteran with bilateral 
hearing loss and tinnitus.  In response to the question 
regarding whether a relationship existed between the 
veteran's military service and his current hearing loss, the 
audiologist stated that she was unable to offer a 
"conclusive" opinion regarding "the date of onset and /or 
specific etiology of such hearing loss without documentation 
of pre-and post-exposure hearing test results."  The 
examiner did not, however, address the question regarding the 
etiological relationship between the veteran's hearing loss, 
tinnitus and military service.  

Thereafter, in a September 2003 decision, the Board denied 
the veteran's claims explaining that the VA audiology 
examiner offered an opinion which indicated that she in 
effect was unable to perceive a basis for relating hearing 
loss to service.  As indicated in the November 2006 CAVC 
decision, this was a mischaracterization of the examiner's 
opinion.  In addition, in rendering the September 2003 
decision, the Board failed to ensure compliance with its 
previous instructions set forth in the July 2000 Board 
Remand; which specifically ordered that the VA examiner 
provide an opinion as to the etiological relationship between 
the veteran's hearing loss, tinnitus and military service.  

The Court has specifically mandated that a remand by the 
Board confers on the veteran, as a matter of law, the right 
to compliance with the remand instructions, and imposes upon 
VA a concomitant duty to ensure compliance with the terms of 
the remand.  See Stegall v. West, 11 Vet. 268 (1998).  The 
Court has indicated, moreover, that if the Board proceeds 
with final disposition of an appeal, and the remand orders 
have not been complied with, the Board itself errs in failing 
to ensure compliance.  Id.  Thus, while the Board regrets the 
additional delay in this case, for the reasons discussed 
supra, the case must be returned to the RO to secure an 
adequate medical opinion that complies with the Board's July 
2000 remand.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should provide the veteran 
a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The AMC/RO should contact the veteran 
and inquire whether, in the course of his 
28+ years of working for General Electric 
Company, he was required to undergo any 
physical examinations related to his 
employment.  If the response is 
affirmative , and after the veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. .

3.  The veteran is to be scheduled for a 
VA audiology examination.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
audiologist or physician performing the 
evaluation for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  In 
conducting the examination, the examiner 
is requested to obtain a detailed 
occupational and recreational history 
regarding any post-service exposure to 
acoustic trauma.  Based upon the medical 
documentation on file, as well as the 
interview and examination of the veteran, 
an opinion is specifically requested as 
to whether it is as least as likely as 
not that any current bilateral hearing 
loss disability or tinnitus is 
etiologically related to the veteran's 
active service and/or his experiences 
therein.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  

4.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2006), and 
that all appropriate development has been 
completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  If the benefits sought on appeal 
remain denied, the veteran should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  A 
reasonable period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



